Exhibit 99.1 Contact: Media Contact: Sylvia Wheeler Susan Lehner Sr. VP, Corporate Affairs & Investor Relations press@aduro.com Aduro Biotech Reports Second Quarter 2017 Financial Results BERKELEY, Calif., August 2, 2017 – Aduro Biotech, Inc. (NASDAQ: ADRO) today reported financial results for the second quarter of 2017. Net loss for the second quarter 2017 was $19.4 million, or $0.27 per share, and for the six months ended June 30, 2017 net loss was $41.2 million, or $0.59 per share, compared to net income of $2.3 million, or $0.04 per share, and net loss of $26.5 million, or $0.41 per share, respectively, for the same periods in 2016. Cash, cash equivalents and marketable securities totaled $377.2 million at June 30, 2017, compared to $361.9 million at December 31, 2016. “We are making great progress as we approach a number of near-term milestones across all three of our distinct immunotherapy platforms,” said Stephen T. Isaacs, chairman, president and chief executive officer of Aduro. “In the remaining period of 2017, we expect to initiate a number of new clinical trials, including a combination trial with ADU-S100 and anti-PD-1; a first-in-human Phase 1 trial with pLADD, a personalized second-generation LADD targeting neoantigens, in patients with certain colorectal cancers; and a first-in-human clinical trial with our lead B-select candidate, an anti-APRIL monoclonal antibody, in multiple myeloma. With these anticipated new trials, all of our technology platforms will be in the clinic. In addition, we expect to share preliminary clinical data from the ongoing Phase 1 dose escalation monotherapy trial of ADU-S100, as well as preliminary data from the ongoing Phase 2 trial of CRS-207 and anti-PD-1 in mesothelioma.With a comprehensive portfolio of investigational immunotherapies, we are poised with multiple opportunities to deliver on our goal of building a successful biotech company by bringing innovative medicines to patients.” Key Recent Accomplishments • Established a clinical collaboration with Merck to evaluate the combination of Aduro’s LADD agent CRS-207 with Merck’s anti-PD-1 KEYTRUDA® (pembrolizumab) in a Phase 2 trial in mesothelioma cancer and subsequently initiated this trial • Received FDA clearance of an Investigational New Drug Application (IND) for the Phase 1b study of Aduro’s ADU-S100 and PDR001, Novartis’ anti-PD-1 checkpoint inhibitor • Initiated a Phase 2 clinical trial of CRS-207 in combination with pembrolizumab for patients with previously-treated gastric cancer • Earned a $2 million milestone under a worldwide licensing agreement with Merck for work supporting the preparation of an IND for the B-select anti-CD27 monoclonal antibody Remaining Anticipated 2017 Milestones • Initiate Phase 1 pLADD (personalized LADD) trial in certain colorectal cancers • Janssen expected to initiate Phase 1b/2 trial of ADU-214 in lung cancer and determine next steps for ADU-741 in prostate cancer • Initiate Phase 1b trial of ADU-S100 in combination with anti-PD-1 in collaboration with Novartis • Report early results from the Phase 2 mesothelioma study evaluating CRS-207 in combination with pembrolizumab • Report preliminary top-line findings from Phase 1 monotherapy trial of ADU-S100 • File an IND for BION-1301, an anti-APRIL antibody • Initiate Phase 1 multiple myeloma trial with BION-1301, an anti-APRIL antibody Second Quarter 2017 Financial Results
